DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 9/10/20121.
Applicant’s amendments are sufficient to overcome the 35 USC 112(b)/second paragraph rejection set forth in the previous office action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 8 & 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnside et al. (6,611,793, previously cited) in view of Sakurai et al. (2004/0116952, previously cited), Uchida et al. (2005/0288662, previously cited), Brannan et al. (2014/0022245, previously cited), Nevo et al. (2009/0306639), Hodel (2009/0157064) and Wiener et al. (2002/0077645, previously cited)..
Concerning claim 1, Burnside et al. disclose a medical device energy source, comprising: 
an energy source (radiofrequency generator 12 comprises RF power source 52; Col. 4, ll. 9-14, Col. 6-7, ll. 66-10, Fig. 1); 
an energy source power interface configured to deliver electrical energy from the energy source, wherein the energy source power interface comprises a docking port configured to releasably receive a medical device comprising a hand-held component, an elongated shaft in mechanical communication with the hand-held component, an end effector disposed at a distal end of the elongated shaft (connection for communication line between RF power source 52 and electrode 16 such that radiofrequency energy is conveyed from generator 12 to ablation electrode 16 on distal tip 24 of catheter probe 14/302, where catheter probe 14/302 comprises handle 20, guide tube 22 and distal tip 24; Col. 4, ll. 27-35), and a rechargeable element disposed within the hand-held component (Burnside et al. fail to disclose the energy source power interface comprising the docking port configured to releasably receive a medical device that comprises a rechargeable element disposed within the hand-held component.  However, Sakurai et al. disclose a medical device energy source (62) comprising an energy source power interface (64) configured to deliver electrical energy from the energy source (62), wherein the energy source power interface comprises a docking port (62a) configured to releasably receive a medical device (63) comprising a rechargeable element disposed within its hand-held ; and 
an energy source computing device (control circuit 68; Col. 7, ll. 16-60, Fig. 7), comprising: 
an energy source processor unit (microprocessor in control unit 68; Col. 2-3, ll. 62-14); 
an energy source memory storage component in operative communication with the energy source processor unit (Burnside et al. in view of Sakurai et al. fail to specifically disclose the energy source computing ; 
an energy source network communication interface in operative communication with the energy source processor unit (Burnside et al. in view of Sakurai et al. and Uchida et al. fail to disclose an energy source network communication interface in operative communication with the energy source processor unit.  However, Brannan teaches a medical device energy source (200) comprising an energy source network communication interface (290) in operative communication with an energy source processor unit (282) via database (284), the network communication interface (290) linking the energy  maintaining the catalog via an external device as taught by Brannan et al.; [0035-0037], Fig. 3);
an energy source data interface in operative communication with the energy source processor unit (inherent communication line between processor of control circuit 68 and catalog 122; Col. 14, ll. 8-39), 
wherein the energy source computing device is configured to control a function of the energy source (control circuit 68 conditionally operates probe 302 based on the set of historical operational indicators IO corresponding to the selected probe 68; Col. 14, ll. 25-39), and 
wherein, the energy source memory storage component comprises instructions that (Uchida et al. further disclose the memory storage component to comprise instructions; [0074]), when executed by the energy source processor unit, cause the energy source computing device to: 
receive an identifier code via the energy source data interface (control circuit 68 reads probe identification code, CI; Col. 13-14, ll. 57-7); 
receive a plurality of medical device identity codes via the energy source network communication interface from a database disposed in a server (catalog 122 retains probe identification codes and incremental probe usage indicators UI which are recalled by control circuit 68 via inherent communication line; Col. 13-14, ll. 57-7 & Col. 14, ll. 25-39, where Burnside et al. in view of Sakurai et al. and Brannan et al. disclose catalog 122 being updated via network communication interface 290 from an external device 291 that is a server of Brannan et al.), wherein the server is under sole control of a manufacturer of the different types of medical devices (Burnside et al. in view of Sakurai et al., Uchida et al. and Brannan et al. fail to disclose the server under sole control of a manufacturer of the different types of medical devices.  However, Nevo et al. disclose a medical device system comprising a controller (400) that communicates via a network communication interface to a remote server that is run by a manufacturer of the system 100, that includes medical devices ([0128], [0164]).  Further, Hodel teaches the use of a memory device for use with a medical device energy source (laser unit 100), under sole control of a manufacturer such that specific medical devices are used that are proprietary to the manufacturer ([0006], [0033], Claim 20). At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Burnside et al. in view of Sakurai et al., Uchida et al. and Brannan et al. such that the server is under sole control of a manufacturer of the different types of medical devices as taught by Nevo et al. in order to provide the benefit of using ; 
compare the identifier code with each of the plurality of medical device identity codes (control circuit 68 matches a probe identification probe read from probe 302 with an identification code stored in catalog 122 to retrieve historical operational indicators IO, such as incremental probe usage indicators UI; Col. 14, ll. 11-24); and 
control the function of the energy source based on the comparison of the identifier code with each of the plurality of medical device identity codes (control circuit 68 conditionally operates probe 302 based on the historical operational parameters associated with the probe identification code CI; Col. 13-14, ll. 25-62),
determine an amount of electrical energy to supply to each of the different types of medical devices based on the comparison of the identifier code with each of the plurality of medical device identity codes, wherein based on a match of the identifier code and at least one of the plurality of medical device identity codes the determined amount of electrical energy is sufficient to affect tissue; and supply the determined electrical energy to the medical device from the energy source (operation of the selected medical probe 302 is allowed if the probe identification code CI is present, or matched, and the probe identification code TI, is not present (indicating that the medical probe has only been sterilized once and never operated), or the probe S, is not present and the probe identification code CI is present, or matched,  (indicating that the medical probe has only been sterilized once and is currently being used in an initial procedure) and predetermined elapsed time limit TL, predetermined maximum usage limit UL, and operational counter  are not exceeded; Col. 14-15, ll. 63-40, Col. 21-22, ll. 66-45.  Burnside et al. in view of Sakurai et al., Uchida et al, Brannan et al, Nevo et al. and Hodel fail to disclose the energy source computing device to determine an amount of electrical energy to supply to the medical device based on the comparison; and supply the determined electrical energy to the medical device from the energy source.  However, Wiener et al. disclose a medical device system (Fig. 1) comprising a medical device energy source (10) a medical device (30/32), an energy source computing device (controller) configured control the function of the energy source (10) based on the an identifier code from a memory (400) and to determine an amount of electrical energy (total on-time information at specific power levels) to supply to the medical device (30/32); and supply the determined electrical energy to the medical device (30/32) from the energy source (10).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Burnside et al. in view of Sakurai et al., Uchida et al, Brannan et al, Nevo et al. and Hodel such that the historical operational parameters include an amount of electrical energy to supply to the medical device based on the comparison and supply the determined electrical energy to 
Concerning claims 2-3, Burnside et al. in view of Sakurai et al., Uchida et al, Brannan et al., Nevo et al. and Hodel fail to disclose wherein the identifier code comprises two identifier strings, each of the two identifier strings comprising a string of processor readable characters, wherein the instructions that cause the energy source computing device to compare the identifier code with each of the plurality of medical device identity codes comprises instructions that cause the energy source computing device to compare each of the two identifier strings with each of two identity strings comprising each of the medical device identity codes.  However, Wiener et al. disclose medical device system (Fig. 1) comprising a medical device energy source (10) and a medical device (30/32) and an identifier code for the medical device (30, 32) that comprises two identifier strings, each of the two identifier strings comprising a string of processor readable characters.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Burnside et al. in view of Sakurai et al., Uchida et al, Brannan et al, Nevo et al. and Hodel such that the identifier code comprises two identifier strings, each of the two identifier strings comprising a string of processor readable characters, wherein the instructions that cause the energy source computing device to compare the identifier code with each of the plurality of medical device identity codes comprises instructions that cause the energy source computing device to compare each of the two identifier strings with each 
Concerning claim 4, Burnside et al. in view of Sakurai et al., Uchida et al, Brannan et al, Nevo et al., Hodel and Uchida further disclose wherein, the energy source memory storage component (associated memory of Uchida et al.) comprises instructions that, when executed by the energy source processor unit (microprocessor of control circuit 68), further cause the energy source computing device (68) to receive, via the energy source network communication interface (data interface 290 of Brannan et al.), a plurality of medical device status indicators (historical operational data IO, incremental probe usage indicators UI), wherein each medical device status indicator corresponding to each of the plurality of medical device identity codes (Burnside et al.: Col. 14, ll. 8-24; Fig. 7-8).
Concerning claim 5, Burnside et al. in view of Sakurai et al., Uchida et al, Brannan et al, Nevo et al., Hodel and Uchida further disclose the energy source memory storage component (associated memory of Uchida et al.) comprises instructions that, when executed by the energy source processor unit (microprocessor of control circuit 68), further cause the energy source computing device (68) to control the function of the energy source (52) based on the medical device status indicators (historical operational data IO, incremental probe usage indicators UI) corresponding to a medical device identity code equal to the identifier code (CI) (Col. 12-14, ll. 65-61; Fig. 7-8).
claim 6, Burnside et al. in view of Sakurai et al., Uchida et al, Brannan et al, Nevo et al., Hodel and Uchida further disclose wherein the energy source memory storage component (associated memory of Uchida et al.) comprises instructions that, when executed by the energy source processor unit (microprocessor of control circuit 68), furt3her cause the energy source computing device (68) to retain, in the energy source memory storage component (associated memory of Uchida et al.): an energizer value corresponding to an amount of energy supplied by the energy source; an energizer time value corresponding to a length of time during which the energy source supplies an amount of energy; an energizer number corresponding to a number of times the energy source supplies an amount of energy (UI); or combinations thereof (Col. 12-13, ll. 65-33, Col. 15, ll. 11-25).
Concerning claim 7, Burnside et al. disclose a user display in operative communication with the energy source processor unit (microprocessor of control circuit 68) (Fig. 1). 
Concerning claim 8, Burnside et al. disclose a medical device system (catheter system 10; Col. 4, ll. 9-14), comprising: 
a medical device (steerable catheter 14; Col. 4, ll. 9-14), comprising: 
a hand-held component (handle 20; Col. 4, ll. 27-34); 
an elongated shaft in mechanical communication with the hand-held component (guide tube 22; Col. 4, ll. 27-34)
an end effector disposed at a distal end of the elongated shaft (ablation electrode 16 on distal tip 24; Col. 4, ll. 27-34); 
a rechargeable element disposed within the hand-held component (Burnside et al. fail to disclose the medical device comprising a rechargeable element disposed within the hand-held component.  However, Sakurai et al. disclose a medical device energy source (62) comprising an energy source power interface (64) configured to deliver electrical energy from the energy source (62), wherein the energy source power interface comprises a docking port (62a) configured to releasably receive a medical device (63) comprising a rechargeable element disposed within its hand-held component.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Burnside et al. such that the medical device comprises a rechargeable element disposed within the hand-held component in order to provide the benefit of eliminating a power cord such that maneuverability of the surgical instrument is improved as taught by Sakurai et al.; [0007], [0010], [0144-0146], Fig. 10); 
a device memory storage component configured to store an identifier code (probe identification component 50 stores probe identification code CI; Col. 5, ll. 41-58); 
a device data interface in operative connection with the memory storage component (connection for communication line between probe identification component 50 and control circuit 68; Fig. 7); and 
a device power interface comprising a docking interface and configured to receive electric power from an energy source (connection for ; 
a medical device energy source (radiofrequency generator 12 comprises RF power source 52; Col. 4, ll. 9-14, Col. 6-7, ll. 66-10, Fig. 1), comprising: 
the energy source (RF power source 52; Col. 4, ll. 9-14, Col. 6-7, ll. 66-10, Fig. 1); 
an energy source power interface comprising a docking port configured to releasably receive the medical device comprising the rechargeable element and configured to deliver electrical energy from the energy source to the rechargeable element of the medical device when the docking port is in operative communication with the docking interface of the medical device (connection for communication line between RF power source 52 and electrode 16 such that radiofrequency energy is conveyed from generator 12 to ablation electrode 16 on distal tip 24 of catheter probe 14/302 where cable 28 plugs into generator 12 to releasably release catheter probe 14/302; Col. 4, ll. 27-35); and 
an energy source computing device (control circuit 68; Col. 7, ll. 16-60, Fig. 7), comprising: 
an energy source processor unit (microprocessor in control unit 68; Col. 2-3, ll. 62-14); 
an energy source memory storage component in operative communication with the energy source processor unit (Burnside et al. in view of Sakurai et al. fail to specifically disclose the energy source ; 
an energy source network communication interface in operative communication with the energy source processor unit and configured to transmit data to and receive data from a communication network (Burnside et al. in view of Sakurai et al. and Uchida et al. fail to disclose an energy source network communication interface in operative communication with the energy source processor unit.  However, Brannan teaches a medical device energy source (200)  maintaining the catalog via an external device as taught by Brannan et al.; [0035-0037], Fig. 3); and 
an energy source data interface in operative connection with the device data interface (inherent communication line between processor of control circuit 68 and probe identification component; Col. 14, ll. 8-39), 
wherein the energy source computing device is configured to control a function of the energy source (control circuit 68 conditionally operates probe 302 based on the set of historical operational indicators IO corresponding to the selected probe 68; Col. 14, ll. 25-39); and 
a medical device network server under sole control of a manufacturer of the medical device, wherein the medical device network server comprises: a network server processor unit; a network server memory storage component in operative communication with the network server processor unit and configured to store a medical device database comprising a plurality of medical device identity codes and corresponding medical device status indicators; and a network server communication interface in operative communication with the network server processor unit and configured to transmit data to and receive data from at least one medical device power source via the communication network; (Burnside et al. in view of Sakurai et al., Uchida et al. and Brannan et al. fail to disclose a medical device network server, comprising: a network server processor unit; a network server memory storage component in operative communication with the network server processor unit and configured to store a medical device database comprising a plurality of medical device identity codes and corresponding medical device status indicators; and a network server communication interface in operative communication with the network server processor unit and configured to transmit data to and receive data from at least one medical device power source via the communication network.  However, as discussed above, Brannan et al. disclose a medical device energy source (200) comprising an energy source network communication interface (290) in operative communication with an energy source processor unit (282) via database (284), the network communication interface (290) linking the energy source processor unit (282) to an external device (291) such as a network-connected device (e.g. computer or server).  Brannan et al. further disclose a medical device network server (network-connected computer or server; [0035]), comprising: a network  maintaining the catalog via an external device as taught by Brannan et al.; [0035-0037], Fig. 3.  Burnside et al. in view of Sakurai et al., 
wherein, the energy source memory storage component comprises instructions (Uchida et al. further disclose the memory storage component to comprise instructions; [0074]) that, when executed by the energy source processor unit, cause the energy source computing device to: 
receive, from the device memory storage component, the identifier code (control circuit 68 reads probe identification code, CI from probe identification component 50; Col. 13-14, ll. 57-7); 
receive, from the network server memory storage component, the plurality of medical device identity codes from the medical device database (catalog 122 retains probe identification codes and incremental probe usage indicators UI which are recalled by control circuit 68 via inherent communication line; Col. 13-14, ll. 57-7 & Col. 14, ll. 25-39, where Burnside et al. in view of Brannan et al. disclose catalog 122 being updated via network communication interface 290 of Brannan et al.); 
compare the identifier code with each of the plurality of medical device identity codes (control circuit 68 matches a probe identification probe read from probe 302 with an identification code stored in catalog 122 to retrieve historical operational indicators IO, such as incremental probe usage indicators UI; Col. 14, ll. 11-24); and 
control the function of the energy source based on the comparison of the at least one identifier code with the plurality of medical device identity codes (control circuit 68 conditionally operates probe 302 based on the historical operational parameters associated with the probe identification code CI; Col. 13-14, ll. 25-62); 
determine an amount of electrical energy to supply to the medical device based on the comparison of the identifier code with each of the plurality of medical device identity codes, wherein based on a match of the identifier code and at least one of the plurality of medical device identity codes the determined amount of electrical energy is sufficient to affect tissue; and supply the determined electrical energy to the medical device from the energy source (operation of the selected medical probe 302 is allowed if the probe identification code CI is present, or matched, and the probe identification code TI, is not present (indicating that the medical probe has only been sterilized once and never operated), or the probe sterilization indicator IS, is not present and the probe identification code CI is present, or matched,  (indicating that the medical probe has only been sterilized once and is currently being used in an initial procedure) and predetermined elapsed time limit TL, predetermined maximum usage limit UL, and operational counter  are not exceeded; Col. 14-15, ll. 63-40, Col. 21-22, ll. 66-45.  Burnside et al. in view of Sakurai et al., Uchida et al, Brannan et al, Nevo et al. and Hodel fail to disclose the energy source computing device to determine an amount of electrical energy to supply to the medical device based on the comparison; and supply the determined electrical energy to the medical device from the energy source.  However, Wiener et al. disclose a medical device system (Fig. 1) comprising a medical device energy source (10) a medical device (30/32), an energy source computing device (controller) configured control the function of the energy source (10) based on the an identifier code from a memory (400) and to determine an amount of electrical energy (total on-time information at   At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Burnside et al. in view of Sakurai et al., Uchida et al, Brannan et al, Nevo et al. and Hodel such that the historical operational parameters include an amount of electrical energy to supply to the medical device based on the comparison and supply the determined electrical energy to the medical device from the energy source in order to provide the benefit of operating the medical device at the appropriate parameters that are best for that specific device as taught by Wiener et al. (Table 1, [0018], [0056], [0061], [0073]). 
Claim 9 is rejected upon the same rationale as provided for claims 2-3. 
Claim 10 is rejected upon the same rationale as provided for claims 4-5. 
Concerning claim 11, Burnside et al. in view of Sakurai et al., Uchida et al, Brannan et al., Nevo et al., Hodel and Wiener et al. fail to disclose the energy source memory storage component further comprises instructions that, when executed by the energy source processor unit, cause the energy source computing device to transmit, to the medical device network server, data to update a medical device status indicator corresponding to a medical device identity code equal to the identifier code.  However, Brannan et al. further disclose that data can be uploaded to the external device (291) from database (284).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Burnside et al. in 
Concerning claim 12, Burnside et al. in view of Sakurai et al., Uchida et al, Brannan et al., Nevo et al., Hodel and Wiener et al. fail to the network server memory storage component comprises instructions that, when executed by the network servicer processor unit, cause the network server processor unit to: receive, from the medical device energy source, data to update a medical device status indicator corresponding to the medical device identity code equal to the identifier code; and update the status indicator in the database corresponding to the medical device identity code equal to the identifier code. However, Brannan et al. further disclose that data can be uploaded to the external device (291) from database (284).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Burnside et al. in view of Sakurai et al., Uchida et al, Brannan et al., Nevo et al., Hodel and Wiener et al. such that the network server memory storage component comprises instructions that, when executed by the network servicer processor unit, cause the network server processor unit to: receive, from the medical device energy source, data to update a medical device status indicator corresponding to the medical device identity code equal to the identifier code; and update the status indicator in the 
Claim 13 is rejected upon the same rationale as provided for claim 6. 
Claim 14 is rejected upon the same rationale as provided for claim 6. 
Concerning claim 15, Burnside et al. in view of Sakurai et al., Uchida et al, Brannan et al., Nevo et al., Hodel and Wiener et al. fail to disclose wherein the energy source memory storage component further comprises instructions that, when executed by the energy source processor unit, cause the energy source computing device to: receive, from the medical device network server, values of the one or more additional indicators corresponding to each of the medical device identity codes in the medical device database; and control the function of the energy source based on the value of the one or more of the additional indicators corresponding to the medical device identity code equal to the identifier code. However, Brannan et al. further disclose that data can be uploaded to the external device (291) from database (284).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Burnside et al. in view of Sakurai et al., Uchida et al, Brannan et al., Nevo et al., Hodel and Wiener et al. such that the energy source memory storage component further comprises instructions that, when executed by the energy source processor unit, cause the energy source computing device to: receive, from the medical device network server, values of the one or more additional indicators corresponding to each of the medical device identity codes in the medical device database; and control the function of the energy source based on the value of the one or more of the 
Concerning claim 16, Burnside et al. in view of Sakurai et al., Uchida et al, Brannan et al., Nevo et al., Hodel and Wiener et al. fail to the network server memory storage component comprises instructions that, when executed by the network servicer processor unit, cause the network server processor unit to: receive, from the medical device energy source, values of the one or more additional indicators corresponding to each of the medical device identity codes in the medical device data base; and update the values of the one or more additional indicators corresponding to each of the medical device identity codes in the medical device data base. However, Brannan et al. further disclose that data can be uploaded to the external device (291) from database (284).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Burnside et al. in view of Sakurai et al., Uchida et al, Brannan et al., Nevo et al., Hodel and Wiener et al. such that the network server memory storage component comprises instructions that, when executed by the network servicer processor unit, cause the network server processor unit to: receive, from the medical device energy source, values of the one or more additional indicators corresponding to each of the medical device identity codes in the medical device data base; and update the values of the one or more additional indicators corresponding to each of the medical device identity codes in the medical device database in order to provide the benefit of data being available across the network and not just locally as taught by Brannan et al. ([0035-0037]).

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794